                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:19CR67

       vs.
                                                                       ORDER
ADELA SABINO PEREZ and IVAN
VENTURA SABINO

                      Defendant.


        This matter is before the court on Defendant Perez’s Unopposed Motion to Continue
[46]. The parties are engaged in plea negotiations and seek additional time to resolve this matter
short of trial. Good cause having been shown,


       IT IS ORDERED that the defendant’s Unopposed Motion to Continue [46] is granted as
follows:

       1. The jury trial, as to both defendants, now set for October 29, 2019, is continued to
          January 7, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and January 7, 2020,
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.

       Dated this 24th day of October 2019.




                                              BY THE COURT:
s/Susan M. Bazis
United States Magistrate Judge




  2
